                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                Plaintiff/Respondent,                   File No. 16-20344

v.                                                      HON. THOMAS L. LUDINGTON

ROBERT RAY CASTILLO,

          Defendant/Petitioner.
_____________________________/

     ORDER GRANTING IN PART RESPONDENT’S MOTION TO STRIKE
               AND SEALING PETITIONER’S BRIEF

        On May 11, 2016, Petitioner, Robert Ray Castillo, was indicted for aggravated sexual abuse

and sexual abuse. ECF No. 12. He pled guilty on December 7, 2016 (ECF No. 36) and was

sentenced on September 12, 2017 (ECF Nos. 50, 51). Petitioner did not appeal. On April 29, 2019,

Petitioner filed a petition for writ of habeas corpus, arguing he is eligible for relief under 28 U.S.C.

§ 2255. ECF No. 52. The case was originally docketed in the Southern Division of the Eastern

District of Michigan as case number 19-cv-11238. Judge Goldsmith transferred the case to the

Eastern District of Virginia because the complaint was filed on a 28 U.S.C. §2241 form. 19-cv-

11238 at ECF No. 3. Judge Smith of the Eastern District of Virginia read the complaint and decided

that despite the form Petitioner used for his complaint, it was “clear that Castillo is attacking the

imposition of his sentence under § 2255 and not the conditions of his confinement or the execution

of his sentence under § 2241.” ECF No. 52-1 at PageID.257. Therefore, Judge Smith transferred

the case back to the Eastern District of Michigan. Id. When the case returned to the Eastern District

of Michigan, the case was reassigned from Judge Goldsmith to Judge Ludington because it is a
companion case to 16-20344. ECF No. 7. The civil case, no. 19-11238, was later closed and the

petition docketed to the underlying criminal case. ECF No. 52.

          Respondent, United States of America, filed a motion to dismiss on September 5, 2019

contending that the Petition was untimely filed. ECF No. 56. On September 10, 2019 Petitioner

filed a response to the motion and on September 16, 2019 filed a brief. ECF Nos. 57, 58. On

September 19, 2019, Respondent’s motion to dismiss was granted and Petitioner’s motion to

vacate was dismissed. ECF No. 59. Later that same day, Respondent filed a motion to strike five

pages of Defendant’s brief – four pages of grand jury testimony and one page of the victim’s

medical records. ECF No. 61.

          The one page of the victim’s medical records includes her name, her city, phone number,

and medical history. Additionally, the brief includes two pages of the victim’s grand jury testimony

and two pages of the additional grand jury testimony by an unknown witness. The attachments

cannot be struck because they are part of the brief itself and are not separate exhibits. However,

for the privacy of the victim, the medical record should not be publicly available on the docket,

Fed. R. Crim. Pro. 49.1, nor should the grand jury testimony be publicly available, Fed. R. Crim.

Pro. 6(e)(2). As such, Petitioner’s entire brief will be sealed.

          Therefore, it is ORDERED that Respondent’s motion to strike, ECF No. 61, is

GRANTED IN PART.

          It is further ORDERED that the Clerk of Court is directed to seal Petitioner’s brief, ECF

No. 58.


Dated: September 30, 2019                              s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States Magistrate Judge
                        PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon each attorney or party of record herein by electronic means and
upon Robert Ray Castillo #54618039 at Petersburg Medium Federal
Correctional Institution, Inmate Mail/Parcels, P.O. Box 90043,
Petersburg, VA 23804 by first class U.S. mail on September 30, 2019.

                                 s/Suzanne Gammon
                                 SUZANNE GAMMON
